Case 2:18-cv-00245-JRG Document 338 Filed 11/12/19 Page 1 of 2 PageID #: 40485



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

UNITED SERVICES AUTOMOBILE                      §
ASSOCIATION,                                    §
                                                §
              Plaintiff,                        §
                                                §
v.                                              §   CIVIL ACTION NO. 2:18-CV-00245-JRG
                                                §
WELLS FARGO BANK, N.A.,                         §
                                                §
              Defendant.                        §


                                       FINAL JUDGMENT
        A jury trial commenced in this case on October 30, 2019. On November 6, 2019, the jury

 returned a unanimous verdict (Dkt. No. 322) finding that Defendant Wells Fargo Bank, N.A.

 (“Wells Fargo”) infringed one or more claims asserted by Plaintiff United Services Automobile

 Association (“USAA”), such claims being claims 1–6, 9, 12–13 of U.S. Patent No. 8,977,571 and

 claims 1–4, 7, 10 of U.S. Patent No. 9,818,090 (collectively, the “Asserted Claims”); that such

 infringement was willful; and that USAA should recover from Wells Fargo $200,000,000.00 for

 such infringement through the date of trial.

        Pursuant to Rule 58 of the Federal Rules of Civil Procedure and in accordance with the

 jury’s verdict, the Court hereby ORDERS and ENTERS JUDGMENT as follows:

        1. Wells Fargo has infringed one or more of the Asserted Claims;

        2. Wells Fargo has willfully infringed one or more of the Asserted Claims;

        3. USAA is hereby awarded compensatory damages from and against Wells Fargo and

            shall accordingly have and recover from Wells Fargo the sum of $200,000,000.00 U.S.

            Dollars;
Case 2:18-cv-00245-JRG Document 338 Filed 11/12/19 Page 2 of 2 PageID #: 40486



       4. Pursuant to Federal Rule of Civil Procedure 54(d), Local Rule CV-54, and 28 U.S.C.

           § 1920, USAA is the prevailing party in this case and shall recover its costs from Wells

           Fargo, and USAA is directed to file its proposed Bill of Costs;

       5. Pursuant to 28 U.S.C. § 1961, the Court awards post-judgment interest applicable to all

           sums awarded herein, at the statutory rate, from the date of entry of this Judgment until

           paid; and further

       6. All other relief requested by either party now pending before the Court and not

           specifically awarded herein is DENIED.

       All other requests for relief regarding the above-captioned case, including pursuant to 35

U.S.C. §§ 284 and 285, shall be filed within 28 days of this Judgment.

       The Clerk is directed to CLOSE the above-captioned case.


       So Ordered this
       Nov 7, 2019
